Harris, J.:
The plaintiff in error was indicted, tried and convicted in the county of Hinds, for the murder of one Coleman.
Under the act of the legislature, approved 2d December, 1858, dividing the county of Hinds into two districts, for the purpose of holding the circuit courts of said county, the special venire drawn and summoned for the trial of said case was composed of jurors residing in the second district of said county alone, the jurors residing in the first district having been excluded, when drawn from said venire by the cleric and sheriff.
Before the case was called for trial, a motion was made by counsel for the defendant to quash the special venire, because the same was not taken from the body of the county of Hinds; and upon hearing said motion, with the admission and proofs' of the facts therein stated, said motion was overruled, and exceptions filed and allowed. And this constitutes the first ground assigned for error in this record.
It is insisted for the plaintiff in error that the act of the legislature, creating two districts in the county of Hinds, for holding circuit courts therein, and making provision for the drawing and summoning a special venire facias, for the trial of capital cases, from a district of said county instead of the body of the county, is in conflict with the 10th section of our bill of rights, and therefore void.
This point has been very fully and ably discussed on both sides, and we deem it sufficient, without repeating the grounds and authorities upon which our judgment rests, to refer to the elaborate briefs of counsel for the state, and to say that we have no doubt of the constitutionality of the act of the legislature in question. There was, therefore, no error in the court below in overruling this motion.
The only other grounds of error necessary to be considered, *1248are the'rulings of the court in relation to the competency of certain jurors tendered by the state, and the rejection of the confession of the accused to witness Fronden, and the testimony of the witness Charlotte.
Among other jurors tendered- by the state, Peter Stubbs was presented, and asked by defendant’s counsel whether he had ever heard of the case. He said he had several times, from rumors.. And upon being asked by defendant’s counsel further, whether or no.t the rumors he had heard had mad¿ such an impression or fixed opinion in his mind, either for or against the prisoner,- that it. would require testimony of a character different froiq the rumors he had heard to remove such an impression, he answered that it would require testimony to remove or destroy such impression or opinion; whereupon defendant challenged said juror for cause, and the court disallowed said challenge. To which ruling, of the. court exception was taken, allowed, and filed, and is now here urged as error.
Under the repeated adjudications of this court, we are not permitted to regard this as an. open question. It is well settled, that an opinion formed from rumor, so fixed as to require testimony to remove it, constitutes such bias as to render the juror not “ impartial,” and, consequently, under our constitution, to disqualify him for service. See Lewis v. The State, 9 S. & M., 118; Childress v. Ford, 10 S. & M., 30; Sam v. The State, 13 S. & M., 189; Nelms v. The State, 13 S. & M., 500; Collon v. The State, 31 Miss., 509; Williams v. The State, 32 Miss., 398; Ogle v. The State, 33 Miss., 383. This ground of error is, therefore, well taken.
We think there was no error in the rejection of. the confession of defendant to Fronden, offered by the defense, nor in the rejection of the testimony of Charlotte.
; For the error in the rejection of the challenge of juror Stubbs, let the judgment be reversed, cause remanded, and a venire de novo awarded.